EXHIBIT 3.1.1 Industry Canada Industrie Canada Certificate Of Amendment Certificat de modification Canada Business Corporations Act Loi canadienne sur les sociétés par actions TransCanada Corporation 414844-4 Name of corporation-Dénomination de la société Corporation number-Numéro de la société I hereby certify that the articles of the above-named corporation were amended: Je certifie que les statuts de la société susmentionnée ont été modifiés: a)under section 13 of the Canada Business Corporations Act in accordance with the attached notice; o a) en vertu de l’article 13 de la Loi canadienne sur les sociétés par actions, conformément à l’avis ci-joint; b)under section 27 of the Canada Business Corporations Act as set out in the attached articles of amendment designating a series of shares; þ b) en vertu de l’article 27 de la Loi canadienne sur les sociétés par actions, tel qu’il est indiqué dans les clauses modificatrices ci-jointes désignant une série d’actions; c)under section 179 of the Canada Business Corporations Act as set out in the attached articles of amendment o c) en vertu de l’article 179 de la Loi canadienne sur les sociétés par actions, tel qu’il est indiqué dans les clauses modificatrices ci-jointes; d)under section 191 of the Canada Business Corporations Act as set out in the attached articles of reorganization; o d) en vertu de l’article 191 de la Loi canadienne sur les sociétés par actions, tel qu’il est indiqué dans les clauses de réorganisation ci-jointes; /s/ Richard G. Shaw Richard G. Shaw
